UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4408



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD J. BEARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:02-cr-30020-sgw-4)


Submitted: May 23, 2007                         Decided: July 12, 2007


Before WILLIAMS, Chief Judge,     WILKINSON,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


B.   Stephanie  Commander,   B.   STEPHANIE   COMMANDER,   P.L.C.,
Charlottesville, Virginia, for Appellant. John L. Brownlee, United
States Attorney, William F. Gould, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howard      J.   Beard    appeals     his   sentence    imposed    for

conspiracy to possess with intent to distribute more than fifty

grams of cocaine base and knowingly distributing a detectable

amount of cocaine base after remand for re-sentencing in light of

United     States   v.    Booker,     543 U.S. 220   (2005).      Beard    again

challenges the constitutionality of his sentence.                  He also claims

that the court erred in attributing 500 grams or more of cocaine

base to him, enhancing his sentence for a leadership role of

manager or supervisor, failing to grant him a reduction for minor

role in the offense, and failing to sua sponte apply the safety

valve provision.         Finding no error, we affirm.

             On appeal after remand, Beard again argues that his

sentence was enhanced in violation of the Sixth Amendment because

the court relied on factors not admitted by him or submitted to a

jury and proven beyond a reasonable doubt.               In Booker, the Supreme

Court held that Blakely v. Washington, 542 U.S. 296 (2004), applies

to   the   federal    Sentencing       Guidelines    and   that     the   mandatory

Guidelines scheme, which provided for sentence enhancements based

on facts found by the court by a preponderance of the evidence,

violated the Sixth Amendment. See Booker, 543 U.S. at 226-27, 245.

The Court remedied the constitutional violation by severing and

excising the statutory provisions that mandate sentencing and




                                        - 2 -
appellate review under the Guidelines, thus making the Guidelines

advisory. 543 U.S. at 245.

            However, in imposing a sentence post-Booker, courts still

must calculate the applicable Guidelines range after making the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the Guidelines and 18 U.S.C.A.

§ 3553(a) (West Supp. 2006).        United States v. Moreland, 437 F.3d
424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).           Here,

the district court re-sentenced Beard post-Booker and appropriately

treated the Guidelines as advisory.         The sentencing court properly

made   factual   findings    concerning      sentencing    factors   by    a

preponderance of the evidence, including drug quantity and a

leadership enhancement.     See United States v. Morris, 429 F.3d 65,

72 (4th Cir. 2005), cert. denied, 127 S. Ct. 121 (2006).          The Court

sentenced Beard after considering and examining the Sentencing

Guidelines and the § 3553(a) factors, as instructed by Booker.

Therefore, there is no Sixth Amendment error.

            Next, Beard argues that the district court’s decision on

drug quantity was based on unreliable evidence in that it relied on

the testimony of cooperating informants.         He also argues that the

district court did not make specific findings as to whether the

drug amount was reasonably foreseeable and within the specific

agreement   of   the   conspiracy    and    instead   “blindly”   held    him

accountable for 500 grams of cocaine base.


                                    - 3 -
            First, this court does not review the district court’s

credibility     findings      regarding         witness   testimony.          Witness

credibility is not generally subject to appellate review.                      United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).                     Moreover, the

witnesses in a drug conspiracy case are frequently other drug users

and dealers; this fact alone is insufficient to discount their

testimony.      See, e.g., United States v. Rose, 12 F.3d 1414, 1425

(7th Cir. 1994) (noting that in criminal cases, one “‘cannot expect

that witnesses will possess the credibility of people of the

cloth’”) (quoting United States v. Rovetuso, 768 F.2d 809, 818 (7th

Cir. 1985)).

            A    sentencing     court      may     hold     a     drug    conspirator

responsible for all of the drugs that were reasonably foreseeable

to   him   within     the   scope   of    the    unlawful       agreement.     United

States v. Lipford, 203 F.3d 259, 270 (4th Cir. 2000).                      To justify

a finding based on co-conspirator liability, the sentencing court

must make specific findings as to the scope of the conspiratorial

agreement and the foreseeability of the co-conspirator’s conduct.

United States v. Bolden, 325 F.3d 471, 499-500 (4th Cir. 2003).

Although the district court did not specifically state which

amounts    it   was    crediting     and    whether       they     were    reasonably

foreseeable to Beard and within the scope of the agreement, we

conclude that it was not clear error to attribute 500 grams of

cocaine base to him. The information in the presentence report and


                                         - 4 -
testimony at trial indicate that this amount was attributable to

Beard alone, without relying on the drugs distributed by Buchanan

or others.       After reviewing the full record, we find that the

district court did not clearly err in attributing 500 grams or more

of cocaine base to Beard.

           A district court’s determination of the defendant’s role

in the offense is reviewed for clear error.                         United States v.

Sayles,   296 F.3d 219,      224   (4th    Cir.    2002).      A    three-level

adjustment   for       role    in   the   offense    is    appropriate       when   “the

defendant was a manager or supervisor (but not an organizer or

leader)   and     the     criminal        activity       involved     five    or    more

participants      or     was    otherwise     extensive.”           U.S.     Sentencing

Guidelines      Manual    §    3B1.1(b)     (2002).       An   enhancement      for   an

aggravating role requires, at a minimum, that “the defendant must

have been the organizer, leader, manager, or supervisor of one or

more other participants.”             USSG § 3B1.1, comment. (n.2); United

States v. Harriott, 976 F.2d 198, 200 (4th Cir. 1992) (two-level

enhancement appropriate where defendant directed activities of one

other person); United States v. Kincaid, 964 F.2d 325, 329 (4th

Cir. 1992) (same).

           Beard argues that he was just a street level dealer, did

not have control over the actions of others, recruit other members

into the conspiracy, or plan or organize any conspiracy activities.

Beard managed or supervised at least five co-conspirators.                            In


                                          - 5 -
addition, Beard directed others to put their names on his cell

phone account and automobile title, and to cash checks for him.          We

therefore conclude that the activities in which Beard engaged meet

the requirements of a manager or supervisor of a conspiracy under

USSG § 3B1.1(b).       See United States v. Bartley, 230 F.3d 667,

673-74   (4th   Cir.   2000)    (holding   increase   appropriate   where

defendant   arranged    the    logistics   of   marijuana   deliveries   or

payments and coordinated the activities of others).          The district

court did not err in increasing Beard’s Guidelines range based upon

his managerial role in the conspiracy.

            Beard also essentially questions whether the district

court erred in not applying a reduction in his base offense level

for having a minor role in the offense.         Beard objected to the PSR

on the basis of failure to award the reduction, however the

objection was not renewed at sentencing.         A defendant who is only

a “minor participant” in a criminal activity may have his offense

level reduced by two levels.       USSG § 3B1.2(b).    This applies to a

defendant “who is less culpable than most other participants, but

whose role could not be described as minimal.”          USSG § 3B1.2(b),

comment. (n.5).   Here, the district court reasonably did not grant

a two-level reduction for minor participant in the offense, as the

evidence established that Beard was a manager or supervisor, and

his significant managerial activities demonstrate that his role




                                   - 6 -
cannot be defined as minimal.           Therefore, under either a plain

error or clear error standard, the court did not err.

              Finally, Beard argues that the court should have sua

sponte applied the safety valve adjustment. Under the safety valve

provision, a defendant who provides timely and truthful information

about his offenses to the Government may be sentenced without

regard to a statutory mandatory minimum, if he meets all five

requirements set forth in the statute.*             See 18 U.S.C. § 3553(f)

(2000); USSG § 5C1.2; United States v. Beltran-Ortiz, 91 F.3d 665,

667 (4th Cir. 1996).        The record reveals that the district court

did not plainly err in failing to apply the provision to benefit

Beard.

               We therefore affirm Beard’s sentence.        We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED


       *
      The statute applies only if the defendant: (1) does not have
more than one criminal history point; (2) has not used violence or
credible threats of violence, or possessed a dangerous weapon in
connection with the offense; (3) has not caused death or serious
bodily injury; (4) was not an organizer, leader, manager, or
supervisor of others in the offense; and (5) not later than the
time of the sentencing hearing, the defendant has truthfully
provided to the Government all information and evidence concerning
offenses part of the same course of conduct or a common scheme or
plan. 18 U.S.C.A. § 3553(f) (West 2000 & Supp. 2006); USSG § 5C1.2
(2002).

                                      - 7 -